McGuane, J.
In this matter, the plaintiff brought suit for goods sold and delivered, namely gravel, to the defendant who had a contract to install and subgrade four streets serving a new development. Both parties agreed to a contract price of $6.75 per cubic yard delivered.
This matter is here because the plaintiff and defendant disagree on the amount of gravel delivered to the site. The defendant brought a counterclaim under Chapter 93A for unfair business practice.
There was conflicting evidence during the trial as to how much gravel was delivered, and the trial judge after hearing all the testimony and seeing all the exhibits found for the plaintiff for $34,580.25, less than the claimed amount of $50,500.55.
On the defendants counterclaim on Chapter 93A claim the Court found for defendant, found no damages, but found attorney’s fees for $2,500.00 to be awarded to the defendant
The trial judge made very detailed findings in his report and acted on all the requests for rulings of law.
After careful examination of all the rulings made by the trial justice on the plaintiffs requests, it is obvious that they were either correct rulings of law or requests for findings of fact.
In his detailed findings of facts in this case, the trial judge was meticulous in his handling of the plaintiffs request for rulings of law.
In his findings that the plaintiff delivered to the defendant less than the amount billed for, the Court found that plaintiff was engaged in a unfair and deceptive practice. The trial judge was unable to find any loss of money or property in order to assess damages, but was able to assess the value of and give a money amount for attorney’s fees.
This is a case of two experienced and knowledgeable business men, engaged in a rather routine business deal. When the plaintiff, based on the trial court’s findings, billed the defendant for goods not delivered that was not only the basis of the court’s findings fordamagesfortheplaintiff.butalso that theplaintiff engaged in an unfair and deceptive practice under Chapter 93A
Based on all the findings and the action on all the requests for rulings, this Court finds no prejudicial error and the report is dismissed.